WR-82,820-01
                                                                                                               COURT OF CRIMINAL APPEALS
                                                                                                                                AUSTIN, TEXAS
                                                                                                              Transmitted 2/9/2015 2:30:56 PM
                                                                                                                Accepted 2/9/2015 3:17:10 PM
                                                                                                                                 ABEL ACOSTA
                                IN THE COURT OF CRIMINAL APPEALS                                                                         CLERK
                                     FOR THE STATE OF TEXAS
                                          AUSTIN, TEXAS                                                          RECEIVED
                                                                                                          COURT OF CRIMINAL APPEALS
                                                                                                                 2/9/2015
EX PARTE                                                        §                                           ABEL ACOSTA, CLERK
                                                                §
                                                                §         NO. WR-82,820-01
                                                                §
JON BENEDICT HALES                                              §


                APPLICANT’S MOTION TO WITHDRAW AND DISMISS
              APPLICATION FOR WRIT OF HABEAS CORPUS PURSUANT
                      TO ART. 11.07, TEX. CODE CRIM. PROC.


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

          NOW COMES the Applicant, JON BENEDICT HALES, and files this Motion to

Withdraw and Dismiss Application for Writ of Habeas Corpus Pursuant to Art. 11.07, Tex

Code Crim. Proc., and would show the following:

                                                                    I.

          Applicant hereby moves to withdraw and dismiss his Application for Writ of Habeas

Corpus.

                                                                    II.

          Applicant filed a motion in the trial court prior to his writ application being forwarded

to this Court asking that his Application for a Writ of Habeas Corpus be dismissed. That

motion was granted on January 27, 2015. A copy of the order of the trial court is attached

as Exhibit A.

          WHEREFORE, PREMISES CONSIDERED, Applicant prays that this motion be

granted.

Applicant’s Motion to Withdraw and Dismiss Application for Writ of Habeas Corpus Pursuant to Art. 11.07, Tex. Code Crim. Proc. - Page 1
                                                                Respectfully submitted,

                                                                    /s/ Robert N. Udashen
                                                                ROBERT N. UDASHEN, P.C.
                                                                Bar Card No. 20369600
                                                                SORRELS, UDASHEN & ANTON
                                                                2311 Cedar Springs Road
                                                                Suite 250
                                                                Dallas, Texas 75201
                                                                214-468-8100
                                                                214-468-8104 (fax)


                                                                MICHAEL LOGAN WARE
                                                                Bar Card No. 20864200

                                                                300 Burnett Street
                                                                Suite 160
                                                                Fort Worth, Texas 76102
                                                                817-338-4100
                                                                817-698-0000 fax

                                                                Attorneys for Applicant



                                            CERTIFICATE OF SERVICE

       On this 9th day of February, 2015, a true and correct copy of Applicant’s Motion to
Withdraw Application for Writ of Habeas Corpus Pursuant to Art. 11.07, Tex. Code Crim.
Proc. was delivered to the Dallas County District Attorney’s Office, Appellate Section, Frank
Crowley Courts Building, 133 N. Riverfront Blvd., L.B. 19, Dallas, Texas 75207.

                                                                   /s/ Robert N. Udashen
                                                                ROBERT N. UDASHEN, P.C.




Applicant’s Motion to Withdraw and Dismiss Application for Writ of Habeas Corpus Pursuant to Art. 11.07, Tex. Code Crim. Proc. - Page 2